United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 98-1534
                                    ___________

In re: Sheila Paskel,                    *
                                         *
               Debtor,                   *
                                         *
----------------------                   *
                                         * Appeal from the United States
U.S. Trustee,                            * District Court for the
                                         * Eastern District of Arkansas.
               Appellee,                 *      [UNPUBLISHED]
                                         *
       v.                                *
                                         *
Thomas Womack, Jr.,                      *
                                         *
               Appellant.                *
                                    ___________

                            Submitted: July 15, 1998

                                Filed: July 20, 1998
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________
PER CURIAM.

        The bankruptcy court1 entered judgment against Thomas Womack, Jr., in an
adversary proceeding. Womack timely appealed, but failed to perfect the appeal in
accordance with Bankruptcy Rule 8006. The bankruptcy court thus referred the case
to the district court2 for such action as it deemed appropriate, under Bankruptcy Rule
8001(a). The district court issued a show-cause order affording Womack the
opportunity to explain his failure to perfect the appeal, and warning him that he faced
dismissal. Womack&s filing was unresponsive on this issue, and the district court
dismissed the appeal. Womack now appeals that dismissal. We conclude that the
district court did not abuse its discretion in dismissing the bankruptcy appeal for failure
to perfect it. See In re Fitzsimmons, 920 F.2d 1468, 1470-71 (9th Cir. 1990) (standard
of review); see also In re Champion, 895 F.2d 490, 492 (8th Cir. 1990) (per curiam).
Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Mary D. Scott, United States Bankruptcy Judge for the Eastern
District of Arkansas.
      2
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.

                                           -2-